Vanuatu is honoured to join previous speakers in congratulating the President on his assumption of the presidency of the General Assembly at its seventieth session, and I would like to assure him of my delegation’s full support. Under his leadership we are confident that he will guide us successfully through the session. I would also like to offer warm thanks to the previous President of the Assembly, His Excellency Mr. Sam Kutesa. His exemplary leadership has produced many important achievements that will continue to shape and strengthen the United Nations and enable it to execute its mandate effectively.
We are meeting today at a critical crossroads in history that presents us with a unique opportunity to change the lives of millions of people around the world, especially the most disadvantaged, for the better. The 2008 world financial crisis dramatically changed the global financial landscape. The banking crisis resulted in unprecedented unemployment and low economic growth around the world. The effects of the financial crisis are still being felt, and the recent volatility of the global financial markets has created further uncertainty.
Apart from that global economic challenge, we are witnessing an unprecedented humanitarian crisis caused by conflict and violence. According to the Office of the United Nations High Commissioner for Refugees, there are currently more than 60 million refugees in the world, a number unequalled since the Second World
15-29568 29/33

A/70/PV.20 30/09/2015
War. Climate change continues to be a major challenge for the world generally, and a major threat to small island developing States (SIDS) in particular. Its impact cannot be understated. The rise in sea levels and the effects of El Niño and unfavourable weather conditions point to a bleak future for humankind.
The uncertain global economic outlook, the adverse impact of climate change and the humanitarian crisis mean that the task ahead of us in implementing the Goals of the 2030 Agenda for Sustainable Development (resolution 70/1) is all the more daunting. That stark reality calls for immediate collective action. If we do not resolve this global crisis today, we run the risk of creating a world with no prospect of sustaining peace and security. For the world community, that blunt reality calls for global action to ensure that peace, prosperity and security can continue to be maintained in the future. That is the most important gift we can give our future generations.
I welcome the theme of the General Assembly’s seventieth session, “The United Nations at 70 — the road ahead for peace, security and human rights”. It is timely and relevant to our current global development challenges. Peace, security and human rights are the mutually reinforcing pillars of successful sustainable development and consistent with the purposes and principles of the Charter of the United Nations. This year we are celebrating the 70 years of the existence of the United Nations, and on reflection, we can see that much has been achieved. We have experienced no major wars so far; millions have been lifted out of extreme poverty and remarkable progress has been made on the human rights front. Despite those achievements, however, significant challenges remain ahead.
The humanitarian crisis that has resulted from the conflict and violence of recent years has revealed a dark side of humankind, a world of haves and have-nots. The major Powers must do more to assist the surging refugee population, and I urge the most financially able countries to seriously consider donating to the coordinated Humanitarian Programme Cycle of the United Nations. What we need now is to address the underlying root causes of such conflicts — extreme poverty, hunger, the lack of good governance, a lack of adherence to the rule of law, poor economic growth, rising inequality and youth unemployment. Sustained and inclusive development is therefore extremely important to preserving peace, human rights and stability around the world. I commend the Secretary-
General’s approach to addressing this humanitarian crisis from a human rights perspective.
In the light of these global challenges, the role of preventive diplomacy as a key instrument in the maintenance of peace and security around the world is critical. Women’s role in this area should be enhanced, and we should focus most of our efforts on preventive diplomacy. Vanuatu will always play its part in maintaining international peace and security, and our deployment of peacekeepers to Côte d’Ivoire and Haiti reflects our commitment to that endeavour.
As part of the international community’s response, we have embarked on three important and ambitious global agendas, adopting the 2030 Agenda and the Addis Ababa Action Agenda, as well as drafting an agreement on climate change to be concluded in Paris at the Conference of the Parties to the United Nations Framework Convention on Climate Change (UNFCCC) later this year. The 2030 Agenda promises to be transformative, particularly for those at the margins of society. While the Millennium Development Goals contributed immensely to human progress in areas such as gender equality, extreme poverty reduction and improved access to basic social services, there is room for more to be done. The 2030 Agenda covers a wide range of areas that are pertinent to my country’s sustainable development and a good complement to our national sustainable development aspirations.
We welcome the establishment of Sustainable Development Goal (SDG) 14, on the conservation and sustainable management of oceans and seas. For too long we have observed the decline of the health of the oceans and seas as evidenced in dying coral, a profusion of marine pollution, damaged coastal ecosystems, declining fish stocks and ocean acidification. We recognize the need for a framework within which the implementation of SDG 14 can be progressively assessed, benchmarked and driven forward for the duration of the 2030 Agenda for Sustainable Development. We therefore support mandating the proposed triennial United Nations conference on the oceans and seas as the driver of progress evaluation for SDG 14.
I am delighted to see that a focus on gender remains an integral part of the 2030 Agenda. Achieving gender equality in my country, given our tradition and cultural makeup, continues to be a challenge. However, the political will to continue to advance women’s interests remains steadfast. We have made notable progress
30/33 15-29568

30/09/2015 A/70/PV.20
on women’s access to basic education and health services and their assumption of leadership positions in municipal councils, and today women have better access to basic financial services than ever before. As one of my country’s leaders, I want to see more tangible progress made in the advancement of women and girls and their active participation in national leadership. That can be expedited if more financial resources can be made available for helping my Government to advance gender equality and women’s empowerment.
The success of the 2030 Agenda will depend on access to affordable financial resources and appropriate technology and on substantially improving national capacity. Regarding access to financial resources, the recently adopted Addis Ababa Action Agenda reflects most of the pertinent issues, and it is important for us to implement it swiftly. I join other global leaders in calling on all developed countries to meet their official development assistance (ODA) commitments, as agreed on in the Monterrey Consensus and the Doha Declaration. The ODA target of 0.7 per cent of gross national income (GNI), as well as the increased target of 0.2 per cent of GNI to least developed countries (LDCs) by 2020, must be met, for they are crucial to realizing the 2030 Agenda.
Development financing initiatives through South- South cooperation are complementary to this and will remain critical. On that note, 1 would like to take this opportunity to thank the President of China, His Excellency Mr. Xi Jinping, for his recent announcement at the SDG Summit (see A/70/PV.7) that China will provide $2 billion to developing countries. That type of gesture and goodwill demonstrates real action and genuine partnership.
Access to technology is critical to the achievement of sustainable development. I welcome the United Nations initiative, launched in Istanbul, aimed at establishing a technology bank for least developed countries. My Government would greatly appreciate its speedy realization. In the area of technology, and particularly the development of information and communication technologies (ICT), Vanuatu has made tremendous strides in recent years. Our efforts were recognized last weekend when Vanuatu, along with a small number of other countries, received a United Nations award for ICT development, thus demonstrating the transformative role that ICT is playing in improving our people’s lives. It will continue to be a key tool for us in our implementation and achievement of the SDGs.
Regarding improving country capacity, I urge the United Nations to assist developing countries, particularly SIDS and LDCs, in developing their statistical capacities. For small island developing States, that remains a challenge and, as we know, it is the most important basis for formulating evidence-based policy, as well as assessing progress on the 2030 Agenda.
For small island developing States such as Vanuatu, climate change remains a major threat to our achievement of sustainable development. I am therefore grateful to see that Goal 13 of the 2030 Agenda highlights the importance of climate change. However, we should note that this Goal can be meaningful only if we reach a favourable agreement in Paris in December. The connection between climate change and sustainable development is clear. If we do not address climate change, SIDS cannot achieve sustainable development. In March, Vanuatu experienced a category-5 tropical cyclone that affected 60 per cent of the population and 64 per cent of its economy. According to our current assessment, it will take many years and more than $500 million to rebuild our economy. I would like to take this opportunity to thank the international community for its swift response in assisting us immediately after the cyclone hit with disaster relief and operations. We look forward to its continued support for our recovery and reconstruction efforts, which we have just embarked on.
Our Pacific island leaders have continued to voice their concerns about climate change in regional and international forums. We are calling for a legally binding agreement limiting the increase in the average global temperature to well below 1.5°C above pre-industrial levels and for anchoring loss and damage provisions in the agreement. We are also calling for a financial package that will commit countries in the UNFCCC’s annex I category to providing $1 billion a year by 2020 in order to finance our adaptation and mitigation needs. These declarations represent our collective voice in the lead-up to the Paris Climate Change Conference and our call to ensure that the planet is saved for us and future generations.
Apart from focusing on climate change, we have also agreed to strengthen regional connectivity, improve productivity and boost economic growth to ensure peace and security in our region, all initiatives that are consistent with the 2030 Agenda. The relationship between the United Nations and the Pacific-based regional organizations is critical to the implementation
15-29568 31/33

A/70/PV.20 30/09/2015
of the 2030 Agenda and the SAMOA Pathway. We welcome the recent adoption of resolution 69/318, on the relationship between the secretariat of the Pacific Islands Forum and the United Nations, and we hope that cooperation can now be translated into concrete action.
My delegation would like to remind the United Nations not to lose sight of decolonization issues, in the light of the emerging challenges that have been presented to us to address collectively. Vanuatu calls on the United Nations family to remain equally focused on finding ways to address this long-overdue issue. The United Nations membership must bring closure to its work on decolonization. The right to self-determination has been a fight endured by many generations. While many have lost their lives in the process, the dream continues for the United Nations and all nations advocating and promoting the democratic principles that still linger in the hearts of many, in the hope that one day their cries will be heard and the promise of a self-determined future delivered. The United Nations must continue the work of the Special Committee on Decolonization in order to maintain a meaningful dialogue on the question of New Caledonia. We thank the Government of France for its cooperation in moving the decolonization process forward. It is therefore important that all parties maintain a dialogue and ensure that all the issues are addressed.
I would like to take this opportunity to welcome President Barack Obama’s recent decision to re-establish diplomatic relations with Cuba and reopen diplomatic missions between the two nations. We hope the process will be completed soon with the lifting of the embargo on Cuba.
Like other small Pacific island countries, Vanuatu is a small, open and vulnerable economy. Its openness and small size mean that it is highly vulnerable to external shocks and that opportunities to exploit economies of scale are limited. Despite those challenges, we have been able to record economic growth for the past 10 years. The recent impact of Tropical Cyclone Pam, however, has erased the gains made over that decade. It will take many years to recover, making our efforts to achieve sustainable development somewhat daunting. As a result of this difficulty, my Government recently made a decision to request the United Nations to consider postponing our graduation from LDC status for some years. That will give us ample time to recover fully from the effects of the cyclone and rebuild our economy. I urge the membership of the United Nations
to support our draft resolution on the matter during the Assembly’s seventieth session.
My Government and people will work to mobilize domestic resources and ensure that our institutional capacity is geared to meeting the new development Agenda. Like many other developing countries, we acknowledge that we cannot achieve our sustainable development plans alone, and we therefore call on the international community to help us achieve those goals.
My Government believes that the ongoing tensions between the issues of the freedom of the seas and territorial claims has placed the United Nations Convention on the Law of the Sea and other relevant international conventions under huge pressure. However, I also believe that States must be willing to cooperate and seek peaceful solutions to any disputes that may have arisen. Umaenupne and Leka islands, commonly known as Matthew and Hunter islands, south of Vanuatu, have been a repository of our cultural heritage since well before the colonial era. As in the other 83 islands, people would use the freedom of the seas to visit their claimed cultural sites. For several decades now, my people have been denied their right to enjoy the freedom of the seas and their claimed territory. I would like to thank and commend the United Nations and the Republic of France for their willingness to hold a dialogue and allow my people their right to visit their claimed territory to perform cultural rituals. The Government of France is to be commended for its important role in advocating for the rights of indigenous peoples in our region and around the world.
I would like to place it on record that Vanuatu has declared the two islands and the water surrounding them a cultural and marine protected area. Cultural visits to the island will be undertaken to revive and empower our indigenous and cultural system. I also wish to put it on record that the Government of Vanuatu will strengthen its ties with its French counterpart in collaborative efforts to ensure that our ocean is safe from terrorism, piracy, climate change and illegal fishing.
In conclusion, the global challenges before us are overwhelming. The global economic uncertainty, the impact of climate change and the unprecedented humanitarian crisis at hand remind us that we need to think differently and adopt innovative approaches to resolve those challenges. We need to deviate from business as usual. That is important especially when implementing the ambitious 2030 Agenda for
32/33 15-29568

30/09/2015 A/70/PV.20
Sustainable Development, the Addis Ababa Action Agenda and the soon to be adopted Paris climate change agreement. What we need are revitalized partnerships, international cooperation and collective wisdom to address those challenges. When we stand together, there is no limit to what we can do together.
